Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 1 of 22

EXHIBIT 3

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 2 of 22

 

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA DIVISION

WARREN HILL, LLC,
Plaintiff,
No. 2:17-01228-HB

vs.

SFR EQUITIES, LLC,

ee ees Se

Defendant.

The deposition of DAVID REAPE, called by
the Plaintiff for examination, pursuant to notice and
pursuant to the Rules of Civil Procedure for the
United States District Courts pertaining to the taking
of depositions, taken before Erin McLaughlin, CSR, at
200 S. Michigan Avenue, Suite 1000, Chicago, Illinois,
on Monday, October 15, 2018, commencing at the hour of

9:00 o'clock a.m.

Page l

 

MAGNA®

LEGAL SERVICES

 
Case 2:18-cv-01228-HB

Document 75-5

Filed 04/25/19 Page 3 of 22

 

 

 

 

Page 2 Page 4
i APPEARANCES: 1 (Reape Deposition Exhibit
3 ELLIOTT GREENLEAF, P.C. 2 Nos. 1-3 was marked for
: 925 Harvest Drive, Suite 300 3 identification.)
ma ; 4 (Witness sworn.)
5 MR'GREGORY VOSHELL, 5 THE VIDEOGRAPHER: We are now on the record.
. appeared on behalf of the Plaintiff, 6 This begins Video Number in the deposition of David
WHITE & WILLIAMS LLP 7 Reape in the matter of Warren Hill LLC versus SFR
8 Philadelphs, PA 19103-7393 8 Equities LLC in the Eastern District of Pennsylvania
9 onufrakm@whiteandwilliams.com, 215.864.7174, by: 9 Court.
10 MR. MICHAEL N. ONUFRAK, 10 Today is Monday, October 15, and the
appeared on behalf of the Defendant; 11 time is 9:10. This deposition is being taken at
i. HOWARD & HOWARD 12 Howard and Howard at the request of Elliott Greenleaf
200 S. Michigan Avenue, Suite 100 13 PC. The videographer is Jeff Maier of Magna Legal
13 Chicago, Illinois 60604 14 Services, and the court reporter is Erin McLaughlin of
14 a Ghee M. rN 6.3418, by: 15 Magna Legal Services.
15 appeared on behalf of the VAP; 16 Will counsel and all parties present
i ALSO PRESENT: 17 state their appearances and who they present.
18 MR. LOUIS A. BALLEZZI 18 MR. VOSHELL: Greg Voshell from Elliott
19 Corporate Counsel, Warren Hill, LLC, 19 Greenleaf representing the plaintiff, Warren Hill LLC.
MR, JASON CANNON; 20 MR. ONUFRAK: Michael Onufrak, O-n-u-f-r-a-k
20 MR. JEEF MAIER, Videographer 21 with White and Williams on behalf of SFR Equities LLC.
21 , , , 22 MR. LEVIN: Scott M. Levin on behalf of the
o cunae 23 witness and VAP, V-A-P.
24 24 THE VIDEOGRAPHER: Will the court reporter
Page 3 Page 5
3 TNDEX 1 please swear in the witness.
3. THE WITNESS: DAVID REAPE 2 (Whereupon the Witness was sworn.)
«EXAMINATION BY: : 3 MR. VOSHELL: Good morning, Mr. Reape. We've
5 , 4 met before. My name is Greg Voshell. I represent
. EXPIBITS MARKED: 5 5 plaintiff, Warren Hill LLC in litigation that's been
To Nee su 6 filed against defendant, SFR Equities LLC in the
8 Nog >: 7 United States District Court for the Eastern District
9 Nos % 8 of Pennsylvania.
10 Nos. 1314 3? 9 Could you please state your name for
11 Nos. 16-20 144 10 the record.
D Me Ion 11 THE WITNESS: David Reape.
Lb Mo 98 12 MR. ONUFRAK: May I say just something? On
ul No. 25 no 13 behalf of SFR Equities LLC, | would like to designate
is Nos. 27-29 18 14 _ the entire transcript as confidential under the
No. 31 219 15 stipulation as approved by the Court on June 26, 2018,
“ Nou 236 16 which I have a copy of and we can attach it to the
" No se oa 17 transcript.
18 ne bots 18 Second, I want to just repeat my
18 No 39 263 19 understanding reached last week with Mr. Voshell that
20 No.4) 268 20 these are discovery depositions that are taking place
21 No. 43 281 21 today and the next two days, not depositions to
22 Ne ts a 22 preserve testimony. Therefore, all objections will be
33 Nay 3 23 reserved until later except as to privilege and the
34 No 48 an 24 form of the question.

 

MAGNA®

2 (Pages 2 to 5)

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 4 of 22

 

 

 

Page 134 Page 136
1 = Markets, LLC as the certificate holder representative; 1 A Correct.
2 correct? 2 Q. And these just set forth the fees that the
3 A Correct. 3 manager is going to earn in its capacity as manager;
4 Q_ And what does that mean? 4 correct?
5 A So you would note all of the trusts have a 5 A They set forth how it will be calculated.
6 certificate holder, certificate holders or certificate 6 The Manager fee rate obviously we have seen previously
7 holder representatives. 7 is set to define what the given series will actually
8 So all trusts have to have, if nothing 8 pay.
9 else, a beneficial owner. So at the bottom of a trust 9 Q But pay to the manager; correct?
10 there is a beneficial owner that has a certificate in 10 A_ Pay to the manager or certificate holder.
11 that trust. That may be of nominal benefit. There 11 Q If, in fact -- Well, we will get to that
12 may be no benefit to having that certificate. It all 12 later?
13. depends on the structure of the financing above it. 13 A If we look at all of the series, we will
14 Q. So if you again can flip to Page 1 of the 14 see there are different variants.
15 agreement which again follows the Table of Contents, | 15 Q_ In fact, some of the more recent series
16 this June, 2017 management agreement again in the 16 don't structure the transactions in a way that allow
17 preamble lists VAP as the manager; correct? 17 for a senior or junior fees but instead put the value
18 A. Correct. 18 of the management services into a trust certificate;
19 Q. And again it's the defined term Manager 19 correct?
20 with a capital M; correct? 20 A Sure.
21 A Yes. 21 Q But not this one in particular; right?
22 Q_ And in the third whereas clause which is 22 A Not the master trust; but, again, there is
23 the fourth paragraph of the entire document, it states {23 an ability on the individual series issued under it to
24 _ that the manager shall -- Strike that. It states that 24 define -- So, for example, a Manager Incentive Fee
Page 135 Page 137
1 the manager which is VAP shall perform the services 1 might be 0 in a given series because it's defined.
2 _ set forth herein on behalf of the trust; correct? 2 Q In Section 2.01 which appears on Page 4,
3 A I'msorry. Which paragraph are you on? 3 this states again that VAP will be appointed as the
4 Q. Sure. It’s still on Page 1, Mr. Reape. 4 manager; correct?
5 _ It's the third whereas clause. 5 A Correct.
6 MR. ONUFRAK: 15831, correct? 6 Q Then about halfway through that paragraph
7 MR. VOSHELL: That's correct. 7 ~~ inasentence that begins with the word in, it says:
8 MR. ONUFRAK: Second line from the bottom of 8 Inconsideration of the performance of its duties
9 the paragraph. 9 hereunder, the manager which is VAP shall be paid the
10 MR. VOSHELL: Q It begins whereas on the terms {10 Manager fee and the Manager incentive fee with respect
11 and subject to the conditions hereinafter set forth. 11 to any series in accordance with the terms of the
12 A Okay. 12 _ related series trust agreement and subject at all
13 Q Do you see it? 13 times to the availability of amounts in the collection
14 A Yes. Got it. 14 account for such series; correct?
15 Q_ The manager which is VAP shall perform the 15 A Correct.
16 _ services set forth herein on behalf of the trust; 16 Q. Ifyou turn to Page 5, Article 3 and
17 correct? 17 Section 3.01, this sets forth the duties of the
18 A Correct. 18 manager; correct?
19 Q_ And again if we move to Page 2 which is 19 A Yes,
20 the definitional portion of this contract, it lists a 20 Q_ And so these are the duties that VAP was
21 Manager fee and a Manager incentive fee; correct? 21 undertaking as manager of this particular trust;
22 A Correct. 22 correct?
23 Q_ And both of those defined terms have a 23 A Correct.
24 capital M before the word manager; correct? 24 Q. Ifyou can flip to what's been marked now

 

 

MAGNA®©S 35 (Pages 134 to 137)

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 5 of 22

 

 

 

Page 206 Page 208
1 A Yes. 1 it would be neutral, so that if the note was paying 9
2 QQ. Ifyou could now flip to the Bluestone 2 percent, we'd just have to pay 9 percent.
3 Capital Markets agreement which is Exhibit 29? 3 In ongoing discussions with Foley and
4 A Okay. 4 Barclays, Foley came up with a way that we could
5 Q You alluded to it. But why was Bluestone 5 address this. We would still set up an entity to hold
6 Capital Markets created? 6 the risk, but we would enter into a risk retention
7 A So in December of 2016 the risk retention 7 ~~ agreement where basically Barclays would agree to, for
8 requirements under Dodd Frank, Section 15G which 8 want ofa better word, insure our risk, assume our
9 amends the Securities and Exchange Act of I think 1934 | 9 _ risk. So it was quite a bit of negotiation on form.
10 changed requirements with regard to risk that has to 10 There is a couple of different types of
11 beheld by entities that are doing securitization for 11 _ risk retention, vertical, horizontal, whatever. So we
12 non-residential backed securitization. 12 went through a couple of iterations with Foley and
13 Basically the requirement says that if 13 Barclays before we settled on the way we were going to
14 you've acquired receivables and you are selling them 14 address these.
15  offina transaction, a series, a note, whatever that 15 So Bluestone Capital Markets was formed
16 you have to retain 5 percent of the interest of 16 for the purpose of holding that risk. One of the
17 whatever you're selling off. 17 reasons why we obviously had to expedite creating an
18 It's an outshoot from the asset backed 18 operating agreement was we were, Bluestone Capital
19 mortgage market meltdown of 2008 where there werea {19 Markets had to be KYC. They were going to be part of
20 lot of really bad loans originally that were 20 all of these note transactions, so we had to have
21 securitized and the entities selling them off didn't 21 everything in place for this entity to transact
22 have any interest in what was being sold. The thought {22 _ business.
23 was requiring retention would make an entity a lot 23 Q Two quick points of clarification. Then
24 more careful about what they were doing. So those 24 wemay need to switch the tape. You said BAML during
Page 207 Page 209
1 requirements came into place the end of December, 1 your answer. That refers to Bank of America?
2 2016. 2 A Yes.
3 When we started working with Barclays 3 Q_ And you just said KYC, Know Your Customer
4 _ on putting a note transaction together which was 4 regulations which respect to doing business in Puerto
5 January of 2017, I was aware of the requirements 5 Rico and elsewhere?
6 because of some discussions I had had with BAML. But | 6 A Well, principally here. Well, Puerto Rico
7 the way we were structuring the Barclays transactions, 7 and the United States are --
8 we were going to be the certificate holder; and that's 8 MR. VOSHELL: We have to switch the tape.
9 the entity that has to meet the risk retention 9 Okay.
10 requirements, the structure we were putting together. 10 THE VIDEOGRAPHER: The time is 1:58. We're off
11 So talking with Barclays at the time, I 11 the record.
12 had to get up to speed with risk retention. SoI 12 (Whereupon a brief recess was had,
13. contacted Foley and Lardner, an attorney that had put 13 after which the deposition of
14 together a transaction for us previously that I knew 14 Mr. Reape continued as follows:)
15 had a lot of structured finance experience just to 15 The time is 2:06. We're back on the
16 have him kind of teach me up on risk retention 16 record, beginning Disk 3
17 requirements and ways that we could potentially 17 MR. VOSHELL: Q Mr. Reape, I'll remind you you
18 address it. 18 are still under oath, and we're back on the record.
19 One of the things that came out with 19 A Okay. Understood.
20 the initial suggestion was that we create a special 20 Q. We left off with Exhibit 29 which was a
21 purpose entity to hold the risk. And our initial 21 _ services agreement between Vendor Assistance Program
22 thought was that maybe Barclays could loan us the 22 and Bluestone Capital Markets; correct?
23. money for us to purchase 5 percent of each one of the 23 A Correct.
24 notes being issued and have the terms of that so that 24 QI think I asked you this with respect to

 

 

3 (Pages 206 to 209)
MAGNA® —

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 6 of 22

 

 

 

 

Page 242 Page 244

1 QA few lines down from the senior fee, you 1 the same thing.

2 get to junior management fee, do you see that, 134,000 | 2 Q. And this is a system that VAP maintained

3 every month? 3 at one time point during its on operation?

4 MR. LEVIN: Three lines down. 4 A It's the CRM. It's Microsoft CRM

5 A It actually looks like these may be 5 Dynamics. So it's a platform we put up with some

6 calculations of some numbers. Unfortunately this 6 thoughts that we would track leads and maybe at some

7 document is practically unreadable. 7 point integrate it into our porthole hold and even

8 I think all of the numbers you're 8 potentially integrate it into an accounting system.

9 showing us here are actually calculations off of 9 Q_ When you say track leads, like to track
10 numbers that are listed in the top left. I can't read 10 __ kind of your investigation into potential vendors?

11 what those headings are. 11 A Sure.
12 MR. VOSHELL: Q I think it's an outstanding 12 Q. And this particular document at the top
13. monthly average of more than a $120 million, and that |13 lists Health Care Services Corp. Do you see that?
14 wouldn't be payments certainly; right? 14 A Yes.
15 A No. That would be an outstanding 15 Q. And that's as we talked about earlier Blue
16 receivable balance or in the case of Citi where we 16 Cross/Blue Shield of Ilinois?
17 were paid off loan balance. 17 A Correct.
18 Q_ Then under the junior fee you can see it 18 Q_ Inthe bottom right-hand corner there is a
19 reads excess cash, and it says depends on timing of 19 category for recent interactions. Do you see that?
20 state payments; correct? 20 A Yes,
21 A Correct. 21 Q. And it looks like there are a number of
22 Q_ So there is a cash line in this waterfall 22 calls and follow-up calls that were owed by Drew
23 schedule; right? 23 Delaney?
24 A Just to be clear on that excess cash, 24 A Yes.

Page 243 Page 245

1 —_under this particular facility, there is a senior fee, 1 Q_ Was Mr. Delaney involved in investigating

2. there is a junior fee and potentially depending on the 2 Blue Cross/Blue Shield of Illinois as a potential

3. mechanics and performance there can be cash above 3 vendor to VAP for do business with?

4 that. That would be a certificate fee. 4 A He was among others.

5 So I'm guessing that's what -- Again, 5 Q_ Who else was involved in that

6 unfortunately this is barely legible, so it's hard for 6 investigation?

7 me to figure out what all of the calculations are 7 A Brian has been talking to Blue Cross

8 here. 8 probably since 2012.

9 Q You can put both of those aside. 9 We had a number of meetings with Blue
10 (W.H. Deposition Exhibit No. 36 10 ~=Cross that I was at. Brian and I had some separate
11 was marked for identification.) 11 meetings with them regarding a Medicaid opportunity.
12 Mr. Reape, we placed in front of you a 12 So they certainly were an entity we had talked to.

13 document marked as Warren Hill 36. Have youhada /13 Q When was the meeting with respect to the
14 chance to review the document 14 Medicaid opportunity?

15 A Ihave. 15 A We have had meetings throughout with that,
16 Q. Are you familiar with the document that's 16 ‘throughout the year. So one of the opportunities
17. in front of you as Exhibit 36? 17 could have been in 2013.

18 A_ It appears to be a printout of our CRM 18 Specifically you could see the meetings
19 — system. 19 that I know I attended are listed here. I actually
20 Q_ What's the CRM stand for? 20 think there was -- I'm fairly certain there was a

21 A Client and Management is the CM. Somebody {21 meeting in June of 2014 that's not listed here, but I
22 help we me. Client Resource Management. 22 never put any of my meetings in here. This was a
23 Q Maybe customer? 23 system that I barely knew how to use.

24 A Customer, yeah. Client, Customer, it's 24 QQ So there could be additional contacts

 

62 (Pages 242 to 245)
MAGNA®

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 7 of 22

 

 

 

Page 246 Page 248
1 between VAP and Blue Cross/Blue Shield of Hlinois | 1 Q_ Do you know who Mr. Doloughty is?
2 that are not even listed here? 2 A_ He's one of our employees.
3 A Sure. 3 Q_ Ishe currently an employee?
4 Q. And you just identified one from June of 4 A He's an employee of VAP.
5 2014; right? 5 Q_ Does he have an employment agreement with
6 A. That's my recollection, yeah, an actual 6 VAP?
7 ~~ meeting, 7 A He does.
8 Q. And there is a section in here for primary 8 Q Is he eligible for the VAP or vendor
9 contact and additional contacts; correct? 9 system bonus program?
10 A Correct. 10 A The employee bonus program.
11 Q_ The primary contact listed is Eric Nilles; 11 Q_ The employee bonus program.
12 right? 12 A Yes.
13 A Correct. 13 Q Is there another bonus program that VAP
14 Q. And he is a senior executive of Blue 14 funds other than the employee bonus program?
15 Cross/Blue Shield of IHinois? 15 A So there is a member bonus program that's
16 A Based on this, it would appear he is. 16 paid to members for bringing new business into the
17 Q Do you interact with Mr. Nilles at all 17 company, and then there is an employee, for want of a
18 anymore? 18 better word, profit participation program, net income
19 A Wehave extensive dealings now with Blue {19 participation.
20 Cross. I've never talked to any of these people. 20 Q_ And what we have just looked as Exhibits
21 None of these people are involved in any of the note |21 36 and 37, those are VAP business records; correct?
22 transactions. 22 A Correct.
23 (W.H. Deposition Exhibit No. 37 23 (W.H. Deposition Exhibit No. 38
24 was marked for identification.) 24 was marked for identification.)
Page 247 Page 249
1 Q We just placed in front of you what we 1 Q Mr. Reape, I've just put in front of you a
2 have marked as Warren Hill 37. When you've had a 2 document that we have marked as Exhibit Number 38,
3 chance to review it, if you would, let me know. 3 Warren Hill 38. There is a cover email on April 11,
4 A Okay. 4 2017 from Jim Delaney to Gene Harris. Do you see
5 Q_ Do you recognize this printout or at least 5S that?
6 the format of it? 6 A Ido.
7 A Yeah. Again, based on the labeling here, 7 Q_ Then it attaches a series of documents
8 it's coming out of our CRM system. 8 after that. I'd like to focus on the series of
9 Q_ Ifyou start at the first entry at least 9 documents it attaches. Okay?
10 for this particular printout, the date is 3/19/2013; 10 A Okay.
11 correct? 11 Q_ The first one is a December 13, 2012
12 A Right. 12 email. Do you see that?
13 Q. Then as it flows through the next several 13 A_ Ido.
14 pages, it references follow up phone calls, voice 14 Q. And it's from you to a number of people;
15 = mails, meetings, emails, and other contacts between 15 right?
16 VAP representatives and Blue Cross/Blue Shield of 16 A Yes.
17 ~~ [Hlinois; correct? 17 Q_ About halfway through you reference a
18 A Correct. 18 “upcoming BCBS meeting." Do you see that?
19 Q_ The name under the column header owner for |19 A Yes.
20 a lot of these entries is Drew Delaney; correct? 20 Q_ Does BCBS refer to Blue Cross/Blue Shield
21 A Correct. 21 of Mlinois?
22 Q. There is a Patrick Doloughty. Do you see 22 A_ It does.
23 that? 23 Q_ I guess you're referring to a meeting that
24 A Yes. 24 had been scheduled between VAP and Blue Cross/Blue

 

 

MAGNA® 63 (Pages 246 to 249)

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 8 of 22

 

 

 

 

Page 250 Page 252
1 Shield of Illinois? 1 did a lot of the work. I had some input. We had some
2 A Yes. 2 issues because we had a $320 million line. We were a
3 Q. And was that part of your investigation of 3 month in, and we used $5 million. As you can imagine,
4 Blue Cross/Blue Shield of Illinois as a potential 4 the lenders were a little uncomfortable in the lack of
5 vendor to do business with? 5 business.
6 A I'msure it was although I don't remember 6 Q Is one of the purposes of this marketing
7 ~~ the 2012 meeting. 7 update to identify vendors that VAP was investigating
8 Q_ It would make sense you would be meeting 8 for potential business deals?
9 with Blue Cross/Blue Shield for that purpose; right? 9 A That and to encourage our lenders not to
10 A_ It could have been for participation in 10 give up a month in.
11. vendor payment or it could have been exploring 11 Q_ Ifyou turn to the next page, it's marked
12 Medicaid opportunities, a different program. 12 Warren Hill 96 at the bottom, you'll see that there's
13 Q Right. The Medicaid opportunities are 13. aco-marketing header on this particular slide; right?
14 carved out of the VPP; correct? 14 A Yes.
15 A. They're excluded by VPP. 15 Q_ It says large vendor outreach; right?
16 Q Excluded by VPP, yeah. 16 A Yes.
17 A Medicaid receivables are not assignable. 17 Q. And there is a chart that follows the
18 Q. Right, in light of the federal oversight. 18 large vendor outreach heading that states status. Do
19 A Yeah. 19 you see that?
20 Q_ Ifyou flip to the next email, it's an 20 A Yes.
21 — email from you again to a number of people attaching a |21 Q_ Indiscussion is the first row under the
22 marketing update. 22 word status; right?
23 A Okay. 23 A Yes.
24 Q. And just very quickly, do you know -- 24 Q. And it specifically references vendors in
Page 251 Page 253
1 There is a Yahoo address as the first two. Do you | 1 _ the next column; right?
2 know who that is? 2 A_ It does.
3 A Dick Blewlitt. 3 Q_ And one of the vendors -- Strike that.
4 Q. That's the Mr. Blewlitt that we talked 4 One of the vendors is Blue Cross/Blue
5 about at the beginning of the deposition? 5 Shield of Illinois; right?
6 A That's correct. 6 A Yes.
7 Q. The next is -- Is that Mr. Neumann? 7 Q. And the status for Blue Cross/Blue Shield
8 A. That's Mr. Neumann. 8 of Illinois is "in discussion"; right?
9 Q_ The same Mr. Neumann we talked about 9 A Yes.
10 earlier? 10 Q_ So this is early 2013, and there are
11 A Itis. 11 discussions between Blue Cross/Blue Shield of Illinois
12 Q_ The next is Jim Delaney? 12 and VAP about potential transactions; right?
13 A Yes. 13 A True. And, in fact, this indicates they
14 Q_ Then Brian Hynes at his Howard & 14 — would be registering which they finally did last week.
15 Howard.com address? 15 Q_ And you're referring to the bottom portion
16 A. Yes. 16 = of this particular marketing update where Blue
17 Q_ Drew Delaney and Mr. Cannon; right? 17 Cross/Blue Shield of Illinois is not only specifically
18 A Correct. 18 referenced but also referenced in boldface; right?
19 Q_ If you turn to the marketing update 19 A Yes.
20 _ itself, it's dated January 10th, 2013; right? 20 Q_ Ifyou flip to the next page, please, it
21 A Yes. 21 __ has the Bates stamp Warren Hill 98. This is an email
22 Q_ Do you recall whether you drafted this 22 from Drew Delaney to yourself and Brian Hynes at his
23 marketing update? 23. Howard & Howard.com address; right?
24 A_ So this was kind of a collective. Drew 24 A Uh-huh.

 

64 (Pages 250 to 253)
MAGNA®

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 9 of 22

 

 

 

 

Page 254 Page 256
1 Q. Subject line is BCBS; right? 1 you can look at the next several pages, one's got a D
2 A. Itis. 2 circled at the bottom of it, an E circled at the
3 Q Do you understand that to refer to Blue 3 bottom of it, then an F circled at the bottom of it,
4 Cross/Blue Shield of {linois? 4 then a G circled at the bottom of it, then an H
5 A_ Ido. 5 circled at the bottom of it. Would you agree these
6 Q. He said he spoke to Jo Ann Wetzel; 6 are all emails that were exchanged within VAP in the
7 correct? 7 2014 to 2015 time frame?
8 A Yes. 8 A Yes.
3 Q_ Have you ever spoken to Miss Wetzel? 9 Is there an 2015 email in here?
10 A We had some meetings and discussions. 10 QI think in the last one, Mr. Reape,
11 it would have been at that time period, but probably 11 Wednesday, December 30, 2015.
12 nothing since 2013, 2014. 12 A We seem to have big time jump.
13 Q. At this time she was with Blue Cross/Blue 13 Q Sure. Well, let's go through them. I was
14 Shield of Illinois? 14 trying to make things a little bit faster.
15 A That's correct. 15 A We went from September, 2014 to
16 Q_ She is now an at United; right? 16 December 30, 2015. I'm assuming something happened in
17 A. Oh, I have no idea where she is. 17 between.
18 Q_ Then Mr. Delaney lists a number of 18 Q. That's fine. Why don't you turn to the
19  take-aways from his conversation with Miss Wetzel; {19 page marked Warren Hill 101. This is an email dated
20 correct? 20 June 27, 2014 from Drew Delaney to a number of people
21 A Yes. 21 including yourself; correct?
22 Q Do you view this as Mr. Delaney updating 22 A Correct.
23 you on his investigation of Blue Cross/Blue Shield as {23 Q And he's again, Mr. Delaney updating this
24  apotential vendor for VAP to do business with? 24 group of individuals as to the status of his
Page 255 Page 257
1 A Yes. 1 investigation Blue Cross/Blue Shield of Illinois;
2 Q Next page, this is an email dated -- 2 right?
3 And just to be clear, that last email 3 A Correct.
4 we looked at was dated October 28 of 2013; right? 4 Q Let's jump to the page with the F circled
5 A Yes, 5 at the bottom of it which is Warren Hill 103. Okay.
6 Q Next one, Brian Hynes to Drew Delaney 6 And this is --
7 copying Jim Delaney, David Reape, and Patty Solis 7 A I'msorry. 103, two pages. Got it.
8 Doyle; right? 8 Q_ Yes. It starts on 103 and it runs to 104.
9 A Yes, 9 Okay.
10 Q_ Again this seems to be -- and take your 10 I guess we will look at the first email
11 time and read it, please, just a number of emails back {11 which begins on the bottom of Page 103. It's from
12 and forth about the status of the ongoing 12 you, Mr. Reape, to a number of individuals. I'm
13 investigation Blue Cross/Blue Shield of Illinois; 13 _ sorry. It's to a Paul Bloshuk and Edward Curland, a
14 right? 14 James Nacos and Thomas Viscone?
15 A Sure, including the meeting that I 15 A Yes.
16 referenced. 16 Q. Then it's copying Mr. Delaney, Miss Solis
17 Q. That's the June, 2014 emai! you 17. Doyle, Mr. Hynes at his Howard & Howard address, and
18 represented earlier? 18 that's it; right?
19 A Yeah. I said I thought that contact 19 A Yes.
20 record was incorrect because it was missing a meeting. {20 Q_ Who is Mr. Bloshuk?
21 Q Just to clarify, incomplete because it was 21 A He is managing director of Global
22 incomplete, not that it was incorrect? 22 Municipal Transitions at Bank of America Merrill
23 A Incomplete. Thank you. 23 Lynch. I'm not sure if I have his title exactly.
24 Q And just to speed things up, Mr. Reape, if 24 Q_ Who is Mr. Curland?

 

MAGNA®©

65 (Pages 254 to 257)

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 10 of 22

 

 

 

 

Page 258 Page 260
1 A He's a very senior municipal managing 1 They weren't in a position from the way they do their
2 director at BAML, Blue Cross. I'll use BAML for Bank | 2 accounting to just do a 90 percent advance and have
3. of America Merrill Lynch. 3 the deferral. That didn't work for them.
4 Q_ Who is Mr. Nacos? 4 It was clear from an admitted capital
5 A At the time he was an analyst there. I 5 standpoint that they needed to move the entire
6 know he's no longer employed by BAML. 6 receivable off. So they wouldn't have to take any
7 Q. Mr. Viscone? 7 ‘reserve against the 10 percent. So really the only
8 A. Probably the same. I've had a lot of 8 way it was going to make any sense to try to do
9 contact with the first two individuals over the years, 9 anything with these large vendors was to try to put
10 and T don't think after June 14 I ever had any contact 10 some type of revolving facility together.
11. with the other two guys. 11 The problem was a hundred percent
12 Q. And this emai! is dated June 4, 2014; 12 financing. The financing looked very difficult. It
13 correct? 13. wasn't -- The way we had done financing, this program
14 A Correct. 14 ~~ clearly wasn't going to work.
15 QQ. And you're reaching out to a number of 15 Q. But the concept of a 100 percent financing
16 individuals affiliated in one capacity or another with 16 was being discussed as early as June of 2014?
17 Bank of America Merrill Lynch; right? 17 A It was. It was being discussed in a very,
18 A Yes. 18 very different structure than when it ended up
19 Q Is the purpose here to investigate funding 19 happening.
20 for additional work that VAP was intending to pursue? {20 Q Sure. But to be clear, the concept of
21 A Yes. 21 Blue Cross/Blue Shield of Illinois needing to transfer
22 Q_ So] think we saw earlier today that the 22 or assign 100 percent was in the works long before any
23 first of the Blue Cross transactions closed I believe 23 deal with Blue Cross/Blue Shield of Illinois was
24 in December of 2015; is that right? 24 completed; correct?
Page 259 Page 261
1 A December 30 of 2015. 1 A It was.
2 Q_ So here we are a year and a half earlier 2 Q Just to close the loop here, there is an
3 and you along with several other VAP-affiliated 3 email from Mr. Bloshuk to you at the top of the chain
4 individuals who are copied are investigating potential 4 stating it was great to meet with you; is that right?
5 funding sources with Bank of America; right? 5 A I'm sorry. Which page are you on?
6 A Sure. We've gone through an exercise with 6 Q Sure. Warren Hill 103. It's the top of
7 them to see if they could create a revolving facility 7 the email chain where Mr, Bloshuk is responding to
8 to give us a hundred percent financing for potentially 8 you, Mr. Reape, thanking you for the meeting with the
9 Blue Cross and potentially Health Alliance. 9 VAP team?
10 It never got anywhere. We couldn't get 10 A Yes.
11 the right things put together with BAML on the 11 Q_ Who was the primary individual at VAP who
12 _ structure they proposed. At the end of the day, Blue 12 was I guess investigating this sort of 100 percent
13 Cross didn't want to pull the trigger either. 13 lending structure with Bank of America Merrill Lynch?
14 Q On this particular iteration of the deal; 14 A It was Brian and I.
15 right? 15 Q_ Does Mr. Hynes have a finance background,
16 A Correct. 16 or was he more of a -- Did he serve more of a role in
17 We also at the same time met with Citi 17 kind of connecting you with individuals at Bank of
18 and tried to get them to put a revolving facility 18 America?
19 together because they did make a proposal; but, again, |19 A So kind of a -- He doesn't have a formal
20 neither of the vendors was interested. 20 finance background; but anybody that grows up ina
21 Q. And again you said something there that 21 business like this, you end up learning a lot about
22 was interesting to me. You said ana hundred percent |22 finance.
23 deal. Can you explain that? 23 Q_ But you and he were investigating this 100
24 A Sure. These are very large insurers. 24 percent kind of --

 

66 (Pages 258 to 261)
MAGNA®©

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 11 of 22

 

 

 

Page 262 Page 264
1 A Yeah. Again, the team, everyone is 1 out. For me, I was the actual sender of consents.
2 assisting in the company in developing models and 2 Q Understood. And Mr. Ryerson just to close
3 figuring out if we could make this work. 3. the loop sent this to yourself, Brian Hynes of
4 BAML obviously did a lot of work on 4 Howard & Howard, Patty Solis Doyle and Jason Cannon;
5 their end to try to model this. We could never get 5 correct?
6 there. 6 A The board of managers of VAP at the time.
7 Q Before we move on, Mr. Reape, Mr. Curland 7 Q. Yep.
8 and Mr. Nacos, were they ultimately involved in the 8 And attached to this is a resolution;
9 Bank of America deal that was completed in December | 9 correct?
10 = of 2015? 10 A Yes.
1i A Mr. Bloshuk and Mr. Curland. il Q  Orat least part of the resolution?
12 Q Not Mr. Nacos? 12 A Uh-huh.
13 A No. I think, my recollection was he was 13 Q. And that's consistent with how other
14 just the guy that put the spread sheets put together. 14 transactions were approved by the board of managers?
15 Q_ The same people that the VAP team is 15 A_ Every one is approved this way.
16 meeting with in June of 2014 were involved in the 16 (W.H. Deposition Exhibit No. 40
17 ultimate deal? 17 was marked for identification.)
18 A Yeah, Paul and Ed. 18 Q_ Mr. Reape, we have placed in front of you
19 (W.H. Deposition Exhibit No. 39 19  adocument marked Warren Hill 40. It's another email
20 was marked for identification.) 20 with attachments. When you have had a chance to look
21 Q_ We have placed in front of you Exhibit 39, 21 at it, please let me know.
22 Warren Hill 39, Have you had a chance to review the [22 A Okay.
23 document, Mr. Reape? 23 Q. Are you familiar with this document,
24 A Yes. 24 Mr. Reape?
Page 263 Page 265
1 Q. And this is an email from Mark Ryerson at 1 A Tam.
2 Howard & Howard to a number of individuals on 2 Q. What is it?
3 December 30, 2015, correct? 3 A. It's aconsent for entry into the next
4 A Correct. 4 transaction we were doing.
5 Q_. And Mr. Ryerson is asking for majority 5 Q. And that transaction was with Bank of
6 board approval to enter into the financing arrangement 6 America and Blue Cross/Blue Shield of Illinois?
7 with Bank of America regarding the purchase of certain | 7 A It was. It was Illinois Receivable Trust
8 Blue Cross Blue Shield receivables; right? 8 2, Series 16-1 A and B.
9 A Uh-huh. 9 Q. And this is dated February 12, 2016;
10 Q_ What does this document represent to you? 10 _~—s right?
11 A Soinevery one of our transactions you'll 11 A Yes.
12 find that there is a consent of the managers to enter 12 Q_ That's the same date as the management
13 into the role that VAP is playing in this these trust 13. agreement we looked at earlier that addressed the Blue
14 documents. 14 Cross deal; right?
15 So every series you have seen has a 15 A Sure. The management agreement was for
16 consent, a fairly similar to this one. 16 ‘the master trust that we were going to be doing all of
17 Q_ So this is Mr. Ryerson asking for the 17 _ these series underneath.
18 board of managers’ consent, VAP's board of managers; {18 Q But the two documents are related;
19 consent to a transaction involving Blue Cross and Bank |19 correct?
20 of America in December of 2015; correct? 20 A They are.
21 A Yeah, and it also gives Brian and I the 21 Q. And, again, you sent it out this time, the
22 ability to enter into certain documents. 22 request for a vote; and again it went to Mr. Ryerson,
23 And, again, Mark sent this document on 23 Mr. Hynes, Miss Doyle and Mr. Delaney; right?
24 this transaction; but I believe every other one came 24 A Correct.

 

 

MAGNA® 67 (Pages 262 to 265)

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 12 of 22

 

 

 

 

Page 266 Page 268
1 Q. And then if you could flip to Bates Number 1 Q. And what would those services include?
2 160, so about I would say 90 percent of the way 2 A I mean pretty expansive.
3. through that document. 3 Q Would it include, for example,
4 A Okay. 4 investigating a potential deal with Blue Cross/Blue
5 Q_ Inthe note there is a provision for 5 Shield of Illinois?
6 notices. Do you see that -- 6 A_ It certainly would be talking to vendors.
7 A Yes. 7 It would certainly be potentially assisting in state
8 Q_ -- Section 8.04? And the notice to the 8 relations, monitoring of any changes in legislation.
3 certificate holder representative goes to Edward 9 You know, it could even be certain operating
10 ~— Curland; right? 10 activities.
il A Yes. 11 Q But specifically with respect to the
12 Q_ That's the same Mr. Curland we were 12 vendor Blue Cross/Blue Shield of Illinois, would his
13 talking about? 13 compensation have covered his work with respect to
14 A Same one, yes. 14 ~~ Blue Cross?
15 Q_ Just to put a time frame on it, that was 15 A It certainly would have in the 2014 time
16 the Mr. Curland we were talking about inconnection {16 frame.
17 with meetings occurring in June of 2014; right? 17 Q_ What about his -- You mentioned that you
18 A. That's correct. 18 and Mr. Hynes had investigated potential financing
19 Q_ Next page there is another notice 19 ~~ deals with Bank of America; right?
20 provision with a copy going to James Nacos; correct? {20 A Correct.
21 A Okay. 21 Q Would this consulting agreement have
22 Q_ That's the same Mr. Nacos referred to in 22 covered his investigation of those financing deals?
23 the June, 2014 email we looked at earlier; right? 23 A_ It depends on the time period.
24 A Yes. 24 Q_ We just looked at the 2014 email from the
Page 267 Page 269
1 (W.H. Deposition Exhibit No. 41 1 Bank of America team to the VAP team. So for that
2 was marked for identification.) 2 time period, would that consulting agreement have
3 Q_ Mr. Reape, we have put in front of you 3. covered his services with respect to Bank of America?
4 what's been marked as Warren Hill 41. Are you 4 A Yes.
5 familiar with the document? 5 (W.H. Deposition Exhibit No. 42
6 A lam. 6 was marked for identification.)
7 Q Could you please describe for the record 7 Q_ Mr. Reape, we have placed in front of you
8 what it is? 8 acopy I have a document numbered 42. I'll represent
9 A_ It's a consulting agreement between Brian 9 this is a document that was produced by SFR to Warren
10 Hynes and the company. 10 ~—_—- Hill on Friday of last week. Have you had a chance to
11 Q When you say the company, you're referring j;11 review it?
12 to Vendor Assistance Program, LLC; right? 12 A Yes.
13 A Yes. 13 Q. Are you familiar with it?
14 Q. And it's dated August 24, 2012; right? 14 A lam.
15 A Yes. 15 Q Could you describe for the record what it
16 Q. And if you look at Section 2 which is the 16 is?
17 compensation section, it lists Mr. Hynes would be 17 A. It's an employment agreement between Alan
18 paid $20,000 per month for a period of three years; 18 Wilson and Blue Stone Finance.
19 right? 19 Q_ Ifyou could turn to the back, there is an
20 A Yes. 20 Exhibit A which defines compensation. It's the last
21 Q. What was that consulting or what was that 21 page, Mr, Reape. Are you there?
22 compensation under the terms of this consulting 22 A Yes.
23 agreement for? 23 Q. And Subsection 3 is labeled Bonus; right?
24 A. For services performed for the company. 24 A Yes.

 

MAGNA®©

68 (Pages 266 to 269)

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 13 of 22

 

 

 

Page 302 Page 304
1 Markets to serve as the risk retention entity -- we 1 A Yes. It is.
2. were transferring VAP-held certificates to Bluestone 2 Q. When you talk about certificates, you're
3 Capital Markets. At the time that we created the 3 referring to I think the residual value of those some
4 Barclays revolving facility, VAP had been the 4 of these trusts?
5 certificate holder. 5 A So every trust at the bottom has a
6 One of the things -- So there were a 6 certificate; and depending on the economics of the
7 series of reasons why we decided we were going to 7 trust, that certificate could never have any value; or
8 transfer the VAP-held certificates to Bluestone 8 depending on how the deal was structured, for example,
9 Capital Markets. One was that we already had the IRT | 9 the RRT trust, the only value any of the companies
10 funding trust that was holding those certificates. We 10 would ever derive would be from that certificate. No
11 _~were kind of viewing Bluestone Capital as our equity {11 senior or junior fees were paid.
12 _ entity; so for an organizational standpoint, it made 12 So depending on the trust, it kind of
13 _ sense to hold all of those. 13. defines how that certificate works. But basically
14 With regards to the Barclays revolving 14 under most trusts, when money actually hits that
15 facility, we had been extremely successful; and we 15 _ certificate, it just gets kicked out of that to
16 were at capacity. I had had some discussions with 16 whoever holds the certificate.
17 Barclays about upping the commitment which they had }17 Q_ At the top of this email chain on Page 1,
18 from an on balance sheet perspective an issue with. 18 Mr. Wrightsman writes back and says the likely need to
19 But they said we could actually create notes series 19 amend the loan docs. Do you see that?
20 under the trust that was holding the revolving 20 A Right.
21 commitment. 21 Q_Ishe referring to the $5 million loan
22 So anticipating like we have with all 22 there?
23 of the note series that we would need a risk retention 23 A Yes,
24 — entity, I thought it made sense on the Barclays 24 Q Ishe referring to the $5 million loan
Page 303 Page 305
1 revolving note or the Barclays revolving trust to 1 there?
2 transfer that certificate. 2 A_ Yes. J don't believe they were amended.
3 Citi certificate and the RRT 3 [believe the consent was sufficient.
4 certificate, again it was just part of the 4 Q_ So even though Mr. Wrightsman raises the
5 restructuring to put all of those kind of activities 5 concept of an amendment --
6 in there. 6 A Penned and signed a consent.
7 So the reason we were communicating 7 Q_-- you don't think that happened?
8 with Josh Wrightsman who is our principal contact at 8 All right. Was that consistent with
9 Bridgeview Bank was we wanted to get his consent § the loan documents to the best of your recollection?
10 because the loan was directly with VAP. We didn't 10 A The consent was consistent, yeah.
11 want to make it look like we were taking collateral 11 Q. Were there any guarantees exchanged in
12 out of that loan. So that's why we did those 12 connection with this transfer?
13 certificate transfers. 13 A So the initial -- So | believe. I have to
14 So Board consents, there is a whole set 14 look at the consent, but I believe Bluestone Capital
15 of procedures that have to happen for a certificate to 15 Markets probably gave a guarantee as part of this
16 be transferred and reissued with U.S. Bank. 16 consent.
17 So this was to get -- this email refers 17 Q Not VAP?
18 to the consent we had to obtain from Bridgeview under [18 A Well, VAP was already on the loan.
19 our loan agreement with them. 19 (W.H. Deposition Exhibit No. 47
20 Q. And the loan agreement you're referring 20 was marked for identification.)
21 to, is that the one that was obtained from Bridgeview 21 Q Mr. Reape, I've handed you a two-page
22 to pay down the member debts? 22. exhibit marked Number 47. It's another email chain.
23 A And for working capital purposes. 23 When you have had a chance to review it, please let me
24 Q But that is the $5 million one? 24 know?

 

 

77 (Pages 302 to 305)
MAGNA®©

LEGAL SERVICES

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 14 of 22

David Reape
DAVID REAPE - CONFIDENTIAL

 

Page 347

Page 349

 

 

1 that and respond appropriately. 1 Q. Whose idea was it to create
2 BY MR. VOSHELL: 2 Bluestone Capital Markets?
3 Q. Mr. Reape -- and I apologize if we 3 A. It was kind of a board decision
4 talked about this during your prior deposition -- | 4 that that would be -- we knew we had to create a
5 do you recall who had the idea initially to create| 5 new entity in our initial discussions on how we
6 the Blue Stone entities? 6 could address risk retention.
7 A. It was acollection of members of 7 Q. Now, why did you have to create a
8 VAP that saw certain benefits from creating the | 8 new entity, Mr. Reape?
9 two entities. 9 A. _ As it was presented to us
10 Q. But do you recall the specific 10 initially, we would actually need to borrow the
11 individual who raised it for the first time? 11 money in our transactions. So we had discussions
12 A. — Brian Hynes initially raised the -- 12 with both banks regarding them actually having us
13 Brian was living in Puerto Rico. He raised the | 13 -- as part of every transaction, lend us the five
14 benefits to creating an Act 20 company in Puerta 14 percent requirement, since our transactions are
15 Rico probably in 2014. 15 very large. So we set up a Bluestone Capital
16 Q. When did the discussions concerning | 16 really to be a special purpose entity to take on
17 the creation of the Blue Stone entities really, ] | 17 that -- what we thought was going to be a loan
18 guess, gain some steam or pick up momentum? | 18 requirement.
19 A. 2016. 19 Obviously, subsequent to that we
20 Q. That would have been after Warren | 20 were able to figure out a way around actually
21 Hill sold its interest in VAP to SFR? 21 doing that five percent lending.
22 A. I'm not sure on the time frame. 22 Q. Do you recall whose idea it was
23 Q. Do yourecall whether the prospect | 23 specifically to create Bluestone Capital Markets?
24 of creating the Blue Stone entities was ever 24 A. To create an entity for that
Page 348 Page 350
1 discussed with individuals associated with Warren 1 purpose?
2 Hill in 2016? 2 QQ. Right.
3 A. Not by me. 3 A. I certainly was on the forefront of
4 Q. So when the discussions concerning 4 it. It may have been my idea.
5 the Blue Stone entities began to gain momentum in 5 Q. Was Mr. Gene Harris involved in
6 2016, who kind of took lead in the creation of 6 those discussions as well?
7 them? 7 A. He was.
8 A. Brian took lead on the Puerto Rico 8 Q. In fact, Bluestone Capital Markets
9 initiative. The Bluestone Capital Markets 9 was created as a Florida company; correct?
10 creation didn't occur until 2017. And discussions 10 A. It was.
11 regarding that didn't really kind of congeal until It Q. Why, if you know, was Bluestone
12 the risk retention rules went into effect in 2017. 12 Capital Markets created as a Florida entity?
13 Q. Blue Stone Finance was created in 13 A. We thought there could be some tax
14 2017 as well; right, Mr. Reape? 14 benefit. We needed to create an entity quickly
15 A. _ It was, yes. 15 and Mr. Harris actually had the resources to do
16 Q. Blue Stone Finance didn't begin 16 that.
17 operating until, the earliest, November of 2017; 17 Q. What type of tax benefits did you
18 correct? 18 see as, | guess, potentially available by creating
19 A. — That's correct. 19 Bluestone Capital Markets in Florida?
20 Q. Now you mentioned risk retention 20 A. Again, a different tax base than
21 issues in 2017. Who first brought those issues to 21 Wlnois.
22 your personal attention, Mr. Reape? 22 Q. A different tax base for whom, Mr.
23 A. Both Barclays and Bank of America, 23 Reape?
24 Merrill Lynch. 24 A. Potentially for the members. It

 

 

 

5 (Pages 347 - 350)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 15 of 22

David Reape
DAVID REAPE - CONFIDENTIAL

 

 

 

 

Page 391 Page 393
1 A. I would guess this is probably a 1 A. That's cash.
2 document that Mr. Wilson distributed to members. 2 Q. That is cash that's actually in the
3 Q. If you look at the bottom left-hand 3 accounts or cash that was received for the month,
4 corner, it's dated January 29th, 2019; right? 4 Mr. Reape?
5 A. Correct. 5 A. _ It'sa balance sheet. It's cash in
6 Q. And so your testimony is that you 6 the accounts.
7 believe Mr. Wilson distributed this to members, 7 Q. And then it also says "due from
8 including SFR, on or around that date? 8 banks." Do you see that?
9 A. I can't say when he distributed it, 9 A. Yes.
10 but it looks like that would have been the 10 Q. | What does that relate to?
11 preparation date. So I would assume on or after 11 A. I don't think that has any meaning.
12 that date. 12 Q. Could it be like a money market
13 Q. And to the best of your knowledge, 13 account or something like that?
14 it would be inaccurate to characterize this 14 A. No.
15 document as coming from the company's QuickBooks? 15 Q. _ So the total cash on hand for the
16 A. I think you need to clarify that 16 three entities at the end of December 3 st, at
17 question. 17 least according to this sheet, is approximately
18 Q. To the best of your knowledge, it 18 12.3 million; correct?
19 would be inaccurate for someone to characterize 19 A. Correct.
20 this document as coming from the company's 20 Q. The next row has the notation that
21 QuickBooks? 21 reads “trust certificate income receivable." Do
22 A. _ This certainly is not a 22 you see that?
23 QuickBooks-produced report. Is that your 23 A. Yes.
24 question? 24 Q. What does that represent?
Page 392 Page 394
1 Q. That's right. 1 A. That's the value of our trust
2 And if someone had represented to 2 certificates. That's an internally calculated
3 Warren Hill that this was indeed from QuickBooks, 3 value.
4 that would be an inaccurate representation? 4 Q. Let's pause there. What do you
5 A.  Ithink so. Again, based on my 5 mean, internally calculated?
6 knowledge of QuickBooks. 6 A. The various companies hold trust
7 Q. This is dated December 31st, 2018; 7 certificates and you can calculate -- at any
8 correct? 8 point, based on a loan outstanding, senior fees
9 A. Correct. 9 receivable, trustee expenses, whatever, to the
10 Q. So these are year-end numbers; is 10 extent that a company was holding the certificate,
11 that right? 11 you can calculate a value for that certificate.
12 A. I would assume, yes. 12 So it's a way of listing an asset calculation that
13 Q. Well, do you know or are you 13 wouldn't appear anywhere else, any reports,
14 assuming, Mr. Reape? 14 anything like that.
15 A. Based on the dating, it would have 15 Q. So is this the company's estimation
16 to be; yeah. 16 of the value of those certificates --
17 Q. There's a heading called "Assets." 17 A. _ It's an estimation.
18 Right? 18 Q.  --as of December 31st, 2018?
19 A. Yes, 19 A. Yes.
20 Q. And the first line under that reads 20 Q. When you say trust certificate
21 "cash and due from banks." Correct? 21 income receivable, does that also include any
22 A. Yes. 22 reserve amounts?
23 Q. What does that line or row 23 A. You would include that in the trust
24 represent? 24 certificate because it's a liquidating value of

 

16 (Pages 391 - 394)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 16 of 22

David Reape
DAVID REAPE - CONFIDENTIAL

 

 

 

Page 395 Page 397
1 reserves. 1 dollars was released to VAP?
2 Q. So those concepts, trust 2 A.  l actually had to go back with the
3 certificate and reserve amounts, are synonymous to | 3 trustee and have the reserve reduced from five
4 you, Mr. Reape? 4 million to 100,000. Now it's purely an expense
5 A. No. 5 reserve since there are no noteholders.
6 Q. What's the distinguishing feature, 6 Q. Are there trust certificates
7 ifany? 7 related to the Barclays trust that are contained
8 A. So areserve is a specific account 8 in this 12.5 million dollar estimate?
9 within a trust that is there to hold an expense or 9 A. Yes.
10 over collateralization amount of money. Some of 10 Q. What about trust certificates
11 our trusts don't have reserves. So to the extent 11 related to the Citi deals in that 12.5?
12 money flows down to the level of the trust 12 MR. ONUFRAK: Citi deals?
13 certificate it just goes out to whoever holds the 13 MR. VOSHELL: Yes.
14 certificate. 14 THE WITNESS: Citibank, yes.
15 Q. We'll talk more about this later. 15 BY MR. VOSHELL:
16 But with the money that flows down to the 16 Q. Any other lenders who have trust
17 certificate, when is that money released to the 17 certificates associated with that 12.5 million
18 certificate holder? 18 dollars that's listed here under trust certificate
19 A. — So when it flows to the 19 income receivable?
20 certificate, it flows out. 20 A. — Just Barclays and Citi, although
21 Q. Is that essentially when the 21 there are two different Barclays trusts. So
22 receivables have been paid off? 22 they're two different certificates.
23 A. It would have to be a very large 23 Q. Ifyou can, Mr. Reape,
24 paydown of receivables. 24 approximately what portion of the 12.5 million
Page 396 Page 398
1 Q. And with reserve amounts that are 1 dollar estimate here is associated with the two
2 released, are those released at a similar time 2 Barclays trusts?
3 when there's been largely a payoff of the 3 A. As of 12-31, at least 10 million;
4 underlying receivables? 4 maybe substantially more.
5 A. — It depends on the mechanics of the 5 Q. Is it fair to say that the
6 trust. There really aren't reserves, per se, that 6 overwhelming majority of that 12.5 million dollar
7 are of any significance for any of our trusts. 7 estimate is associated with the Barclays trust
8 Q. As of today; right? 8 certificates?
9 A. As of today. 9 A. Yes.
10 Q. There were reserves that were of 10 Q. Mr. Reape, I know we touched on it
11 significance to the trust previously; correct? 11 earlier. But do you know whether any amounts
12 A. At one time under the Citi trust 12 associated with the Citi deal were paid in January
13 only. 13 of 2019?
14 Q. Was that the five-million-dollar 14 A. I believe some were, yes.
15 reserve that came in this year? 15 Q. Would any of those amounts be
16 A. There was a reserve requirement 16 related to a trust certificate for the Citi deal?
17 under the Citi trust which had been amended. {17 A. That's all it could be. That's all
18 Q. What do you mean, it's been 18 that's left with the Citi deal is a trust
19 amended? 19 certificate.
20 A. _ It was originally five million 20 Q. Did the entire certificate pay out
21 dollars. The note's paid off, so there was no 21 in January of 2019 for the Citi deal?
22 reason to have the trust have a five million -- 22 A. No.
23 there's no noteholders to benefit from that. 23 Q. There's still some amount of the
24 Q. And that's when the five million 24 Citi deal trust certificate outstanding?

 

 

17 (Pages 395 - 398)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 17 of 22

David Reape
DAVID REAPE - CONFIDENTIAL

 

 

 

Page 419 Page 421
1 marked, for identification purposes, as 1 certificate. And there was -- because the paydown
2 Warren Hill Exhibit 121.) 2 in 2018 was so significant, there was some outflow
3 BY MR. VOSHELL: 3 from the Barclay certificate, also.
4 Q. Mr. Reape, we're back on the 4 Q. If you turn to the third page, Mr.
5 record. You remain under oath. 5 Reape, under the heading Liabilities and Member's
6 I've placed in front of you a 6 Equity, there are the NAI loan and the SFR
7 document that's been marked Warren Hill Exhibit 7 Equities loan referenced; right?
8 121. Just take a moment to look at it. I have a 8 A. Correct.
9 few questions. 9 Q. For the NAT loan it shows an
10 A. (Reviewing document.) 10 outstanding value of $275,000; right?
1 Okay. 11 A. Yes.
12 Q. This is another document labeled 12 Q. And for the SFR loan it shows an
13 Balance Sheet dated February 28, 2018; right? 13 outstanding value of 1.725 million dollars;
14 A. Correct. 14 correct?
15 Q. This looks similar to the document 15 A. Correct.
16 we just reviewed as Exhibit 120; right? 16 Q. You testified earlier that the NAI
17 A. — It looks similar, yes. 17 {oan was a total of 1 million dollars, correct,
18 Q. Do you believe this document was 18 Mr. Reape?
19 also prepared by Mr. Wilson? 19 A. Yes.
20 A. Ido. 20 Q. When, if you know, was that paid
21 Q. Again, it has the trust certificate 21 down to $275,000?
22 income receivable row under Assets. Do you see 22 A. _ I believe over the course of 2017,
23 that? 23 possibly into 2018.
24 A. Yes. 24 Q. Well, this is February 28th of '18;
Page 420 Page 422
1 Q. The value of that receivable, as of 1 correct?
2 at least February 28th, 2018, was 21.7 million 2 A. Correct.
3 dollars; right? 3 Q.  Soif it leaked into 2018, would
4 A. Yes, 4 that be reflected in the January sheet?
5 Q. That's eight or nine million 5 A. [have to see the January sheet for
6 dollars higher than what we looked at in the 6 comparison to see what number is listed there.
7 December 2018 exhibit; correct? 7 Q. _ I, too, would like to see the
8 A. Correct. 8 January sheet. It has not been produced.
9 Q. Can you explain why there is that 9 The SFR Equities loan here, this
10 difference in the two receivable values? 10 is down from 3 million dollars to 1.725; correct?
11 A. Sure. It's most likely a cash 1] A. Actually, there are other SFR
12 paydown. 12 loans. So at one point their balance was much
13 Q. Do you recall when that cash 13 higher than 3 million. I can't tell whether this
14 paydown occurred? 14 is a balance from the loans they assumed or
15 A. — Over the course of the year, there 15 whether this is a balance from other loans they
16 were a number of significant state paydowns as 16 made to the company.
17 well as state payments of prompt payment penalty. | 17 Q. What documents would you need to
18 Q. So there are payments made by the 18 look at to know whether this is a balance from the
19 state that, I guess, flowed through to the 19 loan that SFR assumed from Warren Hill?
20 certificates in 2018? 20 A. — Just the timing of payments would
21 A. Yes. 21 probably tell me which was paid down.
22 Q. Do you recall which bank 22 Q. What documents would you look at,
23 certificates those paydowns impacted? 23 Mr. Reape, to ascertain the timing of the
24 A. Well, absolutely impacted the Citi 24 payments?

 

 

 

23 (Pages 419 - 422)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 18 of 22

David Reape
DAVID REAPE - CONFIDENTIAL

 

Oren AN fF WN —

NNN NN & BK BB Be RB RB eS eS eS
WN CHU RAID PWN —- ©

Page 423

The accounting records.
Again, that's QuickBooks?
Yes.
You testified that SFR loaned money
over and above the 3 million that it assumed from
Warren Hill; correct?

A. Correct.

Q. Do you have a recollection as to
how much more?

A. I think approximately 2 million.

Q. You can put that aside.

MR. VOSHELL: We'll mark this as
Exhibit 122.
(Whereupon, the document was

marked, for identification purposes, as

Warren Hill Exhibit 122.)
BY MR. VOSHELL:

Q. Mr. Reape, we placed in front of
you what's been marked as Warren Hill 122. When
you've had a chance to review it, please let me
know.

A. Okay.

Q. I just want to go back to the trust
certificate income receivable row. There's an

OPO >

Page 425
1 A. So for certificate income? Is the
2 question for certificate income?
3 Q. Yeah. You mentioned new
4 origination might explain the jump in the
5 certificate income receivable here and so I'm --
6 A. _ It's the only thing that could
7 explain the jump, to be clear. And in 2018 the
8 only active facility that we held a trust
9 certificate for was Barclays.
10 Q. You can put that aside.

11 MR. VOSHELL: Mark this 123.
12 (Whereupon, the document was
13 marked, for identification purposes, as

14 Warren Hill Exhibit 123.)

15 BY MR. VOSHELL:

16 Q. Mr. Reape, I've placed in front of

17 you what has been marked as Warren Hill 123. Are
18 you familiar with this document?

19 A. Yes.

20 Q. It looks like this is essentially

21 the same type of spreadsheet we've been looking
22 at, but for the month ending May 31st, 2018;

23 right?

24 A. Right.

 

 

Sr~ IAN PWN

Ri i i
STU PRFAANMN APWYN — OO

21
22
23
24

Page 424
increase from the end of February to the end of
March of about 3 million dollars. Do you see
that?

A. Ido.

Q. It jumps from 21.75 million to
24.85 million; right?

A. Yes.

Q. Do you know why it increased from

the end of February of '18 to the end of March of

18?

A. I would assume quite a bit of new
origination, plus the existing assets continued to
generate additional value in the certificates.

Q. What do you mean by new
origination?

A. We buy new receivables. To the
extent those receivables have accruals associated
with them at the time we buy them, that accrual
would all be picked up as certificate value.

Q. And were there, in fact, new deals
that you did to purchase receivables in 2018?

A. — Every month there are new deals.

Q. _ Did the new deals take advantage of
the Barclays line or another lender?

 

Page 426

Q. I just want to note, on page three,
it still lists the NAI loan and SFR Equities loan
as existing and totaling together 2 million
dollars; right?

A. It does,

Q. You can put that aside.

MR. VOSHELL: Mark this as 124.
(Whereupon, the document was
marked, for identification purposes, as

Warren Hill Exhibit 124.)

BY MR. VOSHELL:

Q. Mr. Reape, we've placed in front of
you what has been marked as Warren Hill 124. This
14 is, again, a comparable spreadsheet to what we've
15 been looking at, but with the date ending June
16 30th, 2018; right?

17 A. Correct.

18 Q. Ifyou leaf through the document,
19 it does not appear to contain the itemized
20 breakdown that we've looked at on the prior
21 comparable exhibits; correct?

22 A. Well, there are less pages. So I
23 would assume yes.

24 Q. To the best of your knowledge,

meh et
WN CUO WAIT AN fF wWN —

 

 

24 (Pages 423 - 426)

Veritext Legal Solutions

215-241-1000 ~ 610-434-8588 ~

302-571-0510 ~ 202-803-8830
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 19 of 22
David Reape
DAVID REAPE - CONFIDENTIAL

 

 

 

Page 427 Page 429
1 would there be the more detailed itemization for 1 A. Yes. Um-hum. Absolutely.
2 June of 2018? 2 Q. You can put that aside.
3 A. I'd have to kind of compare 3 MR. VOSHELL: Mark this as 126.
4 document by document, but I would -- absolutely, 4 (Whereupon, the document was
5 yeah. 5 marked, for identification purposes, as
6 Q. You can put that aside. 6 Warren Hill Exhibit 126.)
7 MR. VOSHELL: Mark this as 125. 7 BY MR. VOSHELL:
8 (Whereupon, the document was 8 Q. Mr. Reape, in front of you is
9 marked, for identification purposes, as 9 Exhibit Warren Hill 126. This is the September
10 Warren Hill Exhibit 125.) 10 30th, 2018 balance sheet; right?
11 BY MR. VOSHELL: 11 A. Yes.
12 Q. Mr. Reape, we've placed in front of 12 Q. Again going to the trust
13 you what's been marked as Warren Hill 125. 13 certificate income receivable row, there is a drop
14 A. Okay. 14 in the outstanding receivable from 27.4 million at
15 Q. Again, this is the next in a series 15 the end of August of '18 to 19 million at the end
16 of spreadsheets similar to the ones we just looked 16 of September of '18; correct?
17 at, this one ending July 31st, 2018; correct? 17 A. Correct.
18 A. Correct. 18 Q. And you believe that this drop is
19 Q. This particular exhibit does have 19 the result of payments made by the state?
20 the itemization following the first two pages; 20 A. I'm certain of this.
21 correct? 21 Q. You said earlier that the
22 A. It does. 22 certificate income receivable was an estimate by
23 Q. There is a line item for the NAI 23 VAP; correct?
24 loan and the SFR Equities loan; correct? 24 A. Correct.
Page 428 Page 430
1 A. Correct. 1 Q. Just so the record is clear, the
2 Q. But here there's no value 2 drop here relates to payments made by the state,
3 associated with those loans; right? 3 not to a downward deviation in VAP's estimate?
4 A. Correct. 4 A. Yes.
5 Q. _ Is that because the loans were paid 5 Q. Youcan put that aside.
6 off as of the end of July, 2018? 6 MR. VOSHELL: Mark this as 127.
7 A. Yes. 7 (Whereupon, the document was
8 Q. Now, we looked two exhibits ago at 8 marked, for identification purposes, as
9 the end of May of '18 and the loans were still in 9 Warren Hill Exhibit 127.)
10 existence; correct? 10 BY MR. VOSHELL:
11 A. Correct. 11 Q. Mr. Reape, in front of you is
12 Q. There was not the itemization in 12 Exhibit 127. This is the October 31st, 2018
13 the June balance sheet; right? 13 balance sheet; right, Mr. Reape?
14 A. Not in your printout. I certainly 14 A. Correct.
15 would have guessed that it would've been there. 15 Q. Again, the trust certificate income
16 But, again, that could be an issue with just what 16 receivable line lists, as of the end of October of
17 was printed. 17 2018, a total of 14.1 million; correct?
18 Q. Sure. But it's fair to say that 18 A. Correct.
19 sometime between the end of May 2018 and the end | 19 Q. And that is a drop of approximately
20 of July 2018 the NAI loan and the SFR Equities 20 5 million from the close of September of 2018;
21 loan were paid off? 21 right?
22 A. As well as another short-term loan, 22 A. _ Itis.
23 it appears. 23 Q. Is your testimony, again, that that
24 Q. But yes as to -- 24 drop relates solely to payments made by the stat¢

 

 

 

25 (Pages 427 - 430)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 20 of 22

David Reape
DAVID REAPE - CONFIDENTIAL

 

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Page 431
of Illinois?
A. Yes,
Q. You can put that aside.
MR. VOSHELL: Mark that as 128.
(Whereupon, the document was
marked, for identification purposes, as
Warren Hill Exhibit 128.)
MR. ONUFRAK: Is this the new one?
MR. VOSHELL: It is.

BY MR. VOSHELL:

Q. Mr. Reape, I've placed in front of
you a document that's been marked as Exhibit 128.
Take a moment to review it and let me know when
you've completed that review.

A. (Reviewing document.)

Okay.

Q. Before we get into the document, I
believe your testimony is that Bluestone Capital
Markets and Blue Stone Finance do not have the
same owners; correct?

A. Correct.

Q. That's because those two Elliott
groups own part of Bluestone Capital Markets, but
not part of Blue Stone Finance; correct?

23

Page 433
A. No.
Q. Is it part of any program?
A. The receivables do accrue prompt

payment penalty, but they're not assignable. So
it's a -- this transaction was structured as a
loan.

Q. Ifyou turn to page four of this
risk retention agreement -- actually, let's start
on page three. Do you see Section 2 lists
"Representations and Warranties"?

A. Yes.

Q. Nowif you turn to page four,
subsection (b), it reads: "The VAP sponsor" --

and that's Blue Stone Finance; right?
A. Yes.
Q. == “represents and warrants that

Bluestone Capital Markets, LLC is owned by the
same persons who have the same proportionate
interests therein as the VAP sponsor." Right?

A. Yes.

Q. That is not the case, though,
right, Mr. Reape, because Blue Stone Finance is
not owned by the same individuals or entities that
own Bluestone Capital Markets?

 

 

Oo en NU” PWN

BOND RQ were
NOK OO DWAIN UN BWN KK ©

23
24

Page 432

A. They haven't been admitted yet.
We've had discussions with them, but they're not
members yet.

Q. Can you please describe for the
record what this document is, Mr. Reape?

A. This is arisk retention agreement
that was in connection with a Medicaid loan
financing transaction.

Q. And that Medicaid loan transaction
occurred in 2018; correct?

A. Correct.

Q. _ This lists Blue Stone Finance, LLC
as the manager of the trust; correct?

A. Correct.

Q. And then Blue Stone Finance, LLC is

defined as the "VAP Sponsor." Right?

A. Correct.

Q. Just to be clear, the Medicaid deal
occurred outside of the Vendor Payment Program and
Vendor Support Initiative; right?

A. Yeah. It's not an assignment.
It's a loan transaction. Correct.

Q. _ It's part of, I think, a timely pay
program?

 

WO POI N MN WN =

NN NY YN ND RH BR RMR BR BR Re BR Re me ee
FWNY eK CWO MAIN N Sf wWN = ©

Page 434

A. Well, they have substantially
identical ownership. This is a legal document, so
{ don't -- I would have to kinda defer to our
attorneys who prepared it.

Q. Sure. But it says "owned by the
same persons," right, not owned by substantially
the same persons?

A. _ It says that, yes.

Q. And so the VAP sponsor, which is
Blue Stone Finance, is in violation of this
representation; correct, Mr. Reape?

MR. RUBIN: Objection. Calls for

a legal conclusion.

BY MR. VOSHELL:

Q. You can answer.
A. I don'tknow. I'm nota lawyer.
Q. You can put that aside.

MR. VOSHELL: 129.
(Whereupon, the document was
marked, for identification purposes, as
Warren Hill Exhibit 129.)
BY MR. VOSHELL:
Q. Mr. Reape, I've placed in front of
you what's been marked as Warren Hill 129. When

 

 

26 (Pages 431 - 434)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 21 of 22

David Reape
DAVID REAPE - CONFIDENTIAL

 

 

 

Page 507 Page 509
1 A. Yes. 1 Q. When you say drawn amount, just so
2 Q. Now, we've talked a number of times 2 the record's clear, it's essentially how much is
3 about the waterfall when a state makes a payment. 3 outstanding on the line?
4 Could you, I guess, as 4 A. _ The outstanding loan balance. And
5 simplistically as possible, just kind of walk 5 then below that level, to the extent that that
6 through what happens when the state of Illinois 6 reserve is full, money flows out to the trust
7 makes a payment that relates to the Barclays line? 7 certificate.
8 A. Sure. And the priority of payments 8 Q. So the senior fees, you say that
9 is specifically outlined in this document. But to 9 they went to VAP; right?
10 follow that waterfall specifically, when payments 10 A. Yes.
11 come in there's frequently a portion that goes 11 Q. Inthe Barclays deal has the senior
12 back to the vendor. So at the highest priority 12 fee been set to a value of zero?
13 level, the portion being returned to the vendor is 13 A. No.
14 kind of immediately segregated from the rest of 14 Q. What is the senior fee value under
15 the flow of funds. 15 the terms of the Barclays deal?
16 Q. Let me pause you right there. 16 A. _ It's one percent -- it accrues one
17 When you say “immediately 17 percent of the outstanding receivable balance.
18 segregated," is there a certain account that that 18 I'm sorry. One percent of the outstanding loan
19 money flows into? 19 balance. Not receivable balance, loan balance.
20 A. So the trust has multiple accounts 20 Oh, I missed -- one of the priorities is that
21 for multiple different reasons. But in the 21 there's a $75,000 expense account that gets
22 initial allocation, which is when money that's 22 replenished.
23 come in is applied, which happens once a week, the | 23 Q. Let's just take a $100 payment from
24 first segregation is these are none-trust monies 24 the state. That comes in, and say only 20 of it
Page 508 Page 510
1 that go back to vendors. 1 is segregated out to the vendor. So you have $80
2 Q. So you have the segregation of 2 coming in.
3 funds that go back to the vendors. 3 What account does that $80 hit
4 A. Right. 4 first? Think actual trust account.
5 Q. What happens next? 5 A. So there's actually a trust --
6 A. So then the money coming over to 6 without looking at the list because there are,
7 the trust moves through the trust waterfall, which 7 again, I think, about seven or eight accounts. So
8 in order of priority of payments is trustees' 8 I'm not sure of the precise name. For want ofa
9 expenses -- I may miss a minor priority or two 9 better -- that would be a trust disbursement
10 here, but I'm going to put the main ones out. 10 account.
11 Lender interest, lender-accrued interest, senior 11 - Q. — And then a certain portion of that
12 fees to go to VAP. 12 money is deposited into the Barclays reserve

13 To the extent there's unpaid

14 principal -- which would be principal that had

15 been applied to somewhere else in the waterfall

16 prior, so that there's what they call an accrued

17 unpaid principal, that then money would go to

18 that. And then once that was paid everything goes
19 through a couple of more minor priorities for

20 potentially unpaid trust expenses.

21 There is a reserve under this

22 trust, which is one and a half percent of the

23 drawn amount. So the reserve requirement changes
24 as the drawn amount changes.

 

NON — we Re ee
Se COO OITA nA PW

22
23
24

account?

A. No. So it goes through the
waterfall. A better example would be -- there
probably would be no example where $20 would be
segregated and 80 would stay in. It’s more likely
that 5 gets segregated for vendors and 95 is going
in. So that 95 would come in, pay trust expenses.
To the extent that the trust reserve was under
$75,000 --

Q. You mean the trust expense account?
You said trust reserve.

A. Oh, trust expense account. Yeah.

 

 

45 (Pages 507 - 510)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:18-cv-01228-HB Document 75-5 Filed 04/25/19 Page 22 of 22

David Reape
DAVID REAPE - CONFIDENTIAL

 

 

 

Page 511 Page 513
1 I'm sorry. Wrong word. Trust expense account. 1 articles relating to donations made by
2 And then it would flow to lender interest until 2 VAP-affiliated entities either to the campaign of
3 all lender interest was paid in full. Then it 3 Susana Mendoza directly or to Danny Solis' Ward;
4 would flow to senior management fees until all of 4 right?
5 that was paid in full. Then it would go to what's 5 A. I don't think the donations were
6 termed accrued principal -- accrued unpaid 6 made to Danny Solis' Ward. But, yes, I am aware
7 principal, which would be principal payments that 7 of the news articles.
& have come in, but have been paid to something else | 8 Q. You're aware of donations that were
9 above it in the waterfall. 9 made directly by VAP-affiliated entities to Susana
10 And then to the extent all of the 10 Mendoza's campaign; correct?
11 accrued unpaid principal is paid, then it goes 11 A. Yes.
12 down to the certificate. 12 Q. Was it your idea to make those
13 Q. You didn't mention the reserve. 13 donations, Mr. Reape?
14 A.  Oh,I'msorry. Yes. 14 A. No.
15 Q. So after the unpaid principal -- if 15 Q. Whocame up with the idea?
16 that's paid off and the reserve is not at the 16 A. — Indiscussions with Brian and
17 appropriate level, money would be deposited into 17 Malcolm and the board, decisions were -- like all
18 the reserve account? 18 organizations, we make political donations.
19 A. Yes. And, again, that reserve -- 19 There's nothing unusual about that.
20 the amount that has to be in that reserve changes. 20 Q. Well, we'll get to that.
21 Q. One and a half percent of whatever 21 But who brought the idea of making
22 is outstanding; right? 22 donations directly to Susana Mendoza's campaign to
23 A. Yes. 23 your attention?
24 Q. Whose name is the reserve account 24 A. _ It was probably Brian that made the
Page 512 Page 514
1 in? 1 suggestion.
2 A. The reserve account is a trust 2 Q. You referred earlier to Malcolm.
3 account. 3 That's a reference to Malcolm Weems; correct?
4 Q. VAP is the manager of the Barclays | 4 A. Itis.
5 trust; right? 5 Q. Do you recall when Brian Hynes made
6 A. Of this specific trust, yes. 6 the suggestion?
7 Q. The manager of all the trusts, with 7 A. I don't have a specific date
8 the exception of, I guess, the Medicaid ones we | 8 recollection as to when he may have suggested it
9 looked at earlier? 9 or -- obviously, if I saw the checks I would know
10 A. — That's correct. 10 when we sent the checks.
Il Q. Ifyou could, Mr. Reape, flip to ll Q. Was it in 2018 that Mr. Hynes
12 Section 5.06 of the trust agreement. I believe | 12 brought this to your attention?
13 it's titled "Reserve Account." Do you see that? | 13 A. I think we've made political
14 A. — Okay. 14 contributions throughout the life of that. So
15 Q. _ Is that the reserve account you 15 there could have been other contributions.
16 were referring to as second-to-last in the 16 Specific to the Mendoza campaign, that's 2018.
17 waterfall? 17 Q. Are you sure, Mr. Reape, that VAP
18 A. Yes. 18 has made contributions to political campaigns
19 Q. This also refers to an eligible 19 throughout its existence?
20 deposit account. Do you know what that is? 20 A. I think so, yes. To clarify,
21 A.  Allof the trust -- 21 members of VAP maybe made contributions. Maybe
22 Q. Strike that. That's fine. You can 22 they weren't specific to VAP. I would have to
23 put the trust agreement aside. 23 check to see what we did early on, you know, 2012,
24 You're aware of recent news 24 ‘13,

 

 

 

46 (Pages 511 - 514)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
